DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on the merits for application no. 16/513,331 filed 16 July 2019. Claims 1-5, 7, and 8 pending. Claim 6 canceled.

Allowable Subject Matter
Claims 1-5, 7, and 8 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A belt pulley structure of an engine, comprising: a stepped portion formed in a shape that blocks a cavity in a radial direction, wherein the cavity is provided at a portion where a belt pulley and a torsional vibration damper face each other; an inertial ring coupled to the torsional vibration damper along a circumferential direction thereof; wherein the stepped portion is formed to be stepped a tone surface of the inertial ring with a protruding shape that extends towards the belt pulley; a pully decoupler coupled to the belt pulley; a damper rubber disposed on an inner side of the inertial ring; and a damper hub disposed on an inner side of the damper rubber, wherein the damper hub is directly coupled to the pulley decoupler; wherein the cavity generates resonance due to vibration of the engine and the pulley decoupler in a specific frequency band, and wherein sounds waves generated by the cavity are blocked by the stepped portion.
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the amended claims add limitations not taught or disclosed by the prior art regarding sound wave damping. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 27 July 2022, with respect to pages 4-7 have been fully considered and are persuasive.  The 35 U.S.C. 112 or 102 rejection of claims 1-8 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659